      Case 3:18-cv-00273-MMD-WGC Document 42 Filed 02/02/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


DAVID HOWELL,                        )                  3:18-cv-00273-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  February 2, 2021
JOHN KEAST, et al.,                  )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Clarification” (ECF No. 41). Plaintiff states that
on December 29, 2020, he filed a motion for extension of time (ECF No. 37) but “to date the
Plaintiff has not received an order from the court pertinent to the above time-sensitive motion.”
(Id.)

       Plaintiff is advised that on December 30, 2020, the court granted Plaintiff’s motion for
extension of time and re-set scheduling order deadlines. (ECF No. 38.)

       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Clarification” (ECF No. 41) is
GRANTED to the extent that the Clerk shall re-send a copy of the court’s order of December 30,
2020 (ECF No. 38) to Plaintiff.

                                               DEBRA K. KEMPI, CLERK

                                               By:          /s/______________________
                                                               Deputy Clerk
